Citation Nr: 0323936	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left fibula aneurysmal bone cyst, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from June 1986 until May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The veteran's postoperative residuals of removal of left 
fibula aneurysmal bone cyst include complaints of pain, 
swelling, tenderness, a hypermobile fibula, slight atrophy of 
the left calf muscles, slight weakness of the left calf 
muscles, and slight weakness of the left ankle, resulting in 
moderate functional loss.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation, but 
no higher, for postoperative residuals of a left fibula 
aneurysmal bone cyst have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, Part 4, 
including §4.71a, Diagnostic Codes 5002, 5015, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters 

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), was 
enacted November 9, 2000.  This claim for an increase was 
received June 6, 2001.  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


In the present case, a rating decision, statement of the case 
and supplemental statement of the case apprised the veteran 
of the reasons and bases for the VA decision, as well as the 
applicable law.  A January 2003 letter apprised the veteran 
of VA's development assistance.  

Further regarding the duty to notify, the requirements of the 
VCAA were set forth in detail in the October 2002 
supplemental statement of the case (SSOC).  In the SSOC, the 
RO cited 38 C.F.R. § 3.159(b) and (c) and 38 C.F.R. 
§ 3.159(e) regarding VA's responsibilities with respect to 
identifying and obtaining evidence in support of the claim, 
and the SSOC included citation to 38 C.F.R. § 3.159(c)(2)(i) 
and (ii) and 38 C.F.R. § 3.159(c)(3) (specifically, the last 
sentence - "The claimant must provide enough information to 
identify and locate the existing records including the 
custodian or agency holding the records; the approximate time 
frame covered by the records; and, in the case of medical 
treatment records, the condition for which treatment was 
provided."), regarding the veteran's responsibilities to 
identify and obtain evidence in support of his claim.  The 
SSOC also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of this claim.  

Finally, with regard to VA's duty to notify, the VCAA notice 
sent to the veteran in October 2002 via the SSOC essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case held that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the veteran of the VCAA.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the notice did request a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  See the SSOC's 
citation to 38 C.F.R. § 3.159(b)(1).  

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  Post-service 
clinical reports from private facilities are of record, as 
well as letters from private physicians.  Also of record are 
VA examination reports.  Additionally, the claims file 
contains the veteran's contentions in support of his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Procedural history

In June 1993, the veteran was granted service connection for 
excision of a bone cyst in his left fibula, which occurred in 
December 1991.  He was assigned a noncompensable evaluation 
for that disability.

In June 1999, the veteran requested that his disability 
evaluation be increased.  On the basis of private treatment 
records reflecting a recurrence of the cyst at the proximal 
end of the fibula, the veteran's rating was increased to 10 
percent disabling.  The veteran did not appeal that 
determination.  Subsequent to that rating action, in December 
1999, the veteran underwent another surgical procedure to 
remove the head of his left proximal fibula.  In June 2001, 
the RO received another request for an increase in rating.  
Such request was denied in a November 2001 rating decision.  
The veteran appealed that determination, culminating in the 
instant decision. 

Medical history

In November 2000, the veteran was treated by Dr. MacDonald.  
He complained of chronic left leg and ankle pain.  Since his 
surgery, he was unable to stay on his feet for long periods 
of time.  However, his job involved much walking, resulting 
in considerable left knee and foot pain.  Objectively, there 
was a well-healed scar on the left lower extremity.  Ankle 
mortise seemed intact.  Anterior drawer sign was negative and 
there was diffuse tenderness about the lower leg.  Homan's 
sign was negative.  The impression was left lower leg pain, 
secondary to medical history.  It was advised that he not 
walk on the leg for long periods of time during the day.  The 
veteran was to attempt to obtain work more compatible with 
his physical limitations.  

In another November 2000 private treatment record, written by 
R. J. A., M. D., it was noted that the veteran had further 
left leg complaints.  Two days earlier the veteran had to 
take a sick day from work because of extensive pain and 
swelling.
Objectively, there was some swelling and tenderness over the 
lateral ankle. The assessment was chronic ankle pain due to a 
bone cyst.  

In March 2001, the veteran was treated by S. H., M. D.  The 
veteran had complaints of left foot numbness.  He also 
reported an exacerbation of pain. 
 
The veteran was again seen by J. T. P. in May 2001.  At that 
time, he was no longer experiencing hip and back pain.  He 
continued to have left foot complaints, however.  
Specifically, he complained of pain in the lateral aspect of 
his leg below the knee, as well as a sensation of numbness on 
the dorsum of his foot and an itching sensation below his 
knee, on the left side only.  He was also continuing to have 
some foot drop.  

On physical examination, the veteran continued to have some 
weakness on dorsiflexion.  There was also weakness in the 
exterior halluces longus.  He had some difficulty walking on 
his heels with his left foot.  An EMG showed minimal L5 
radiculopathy.  There was no abnormality of the peroneal 
nerve.  J. T. P. noted that, because an MRI scan was not 
suggestive of any pathology causing problems in the left 
lower extremity, a neurological work-up was recommended.  

The veteran was examined by VA in July 2001.  In the report 
of examination, it was noted that, since the veteran's second 
surgery in 1999, he had experienced episodes of left leg 
weakness, pain and numbness.  It was also noted that the 
veteran had disc disease.

Objectively, the veteran had pain, weakness and stiffness.  
He also had flare-ups, related to the extent of his exercise 
and walking.  His symptoms were also worsened by cold 
weather.  The veteran explained that after 2 hours at work, 
he had left leg and knee pain.  

Physical examination did not reveal any significant 
tenderness, drainage or painful motion.  There was also no 
malunion.  The veteran had reduced range of motion of the 
left leg.  His left knee had motion from 0 to 135 degrees.  
Regarding the ankle, he had dorsiflexion from 0 to 18 degrees 
and plantar flexion from 0 to 40 degrees.  Regarding the 
extent to which function was additionally impaired by pain, 
fatigue, weakness or lack of endurance, it was noted that, 
per the veteran's statements, range of motion, and especially 
flexion, was more limited during flare-up periods.  

The examination report also revealed a long scar of 
approximately 9 inches in length, beginning at the lateral 
aspect of the knee and extending almost down midway to the 
calf.  There was no significant discrepancy between the 
muscle mass of the left calf versus the right.  

Regarding the impact of his left fibula disability on his 
quality of life, the veteran stated that he could not 
participate in sports such as golf.  He did not use a crutch 
or brace, and his condition did not impact his usual 
occupation and daily activities.  

Following the examination, the veteran was diagnosed with an 
aneurysmal bone cyst.  The examiner confirmed some loss of 
motion of the left knee, as well as some weakness of the left 
ankle, principally with plantar flexion.  X-rays of the left 
knee were normal.  X-rays of the left tibia and fibula 
suggested slight soft tissue swelling lateral to the previous 
surgical removals.  

The veteran was treated by J. T. P. in February 2002.  At 
that time, he did not have any residual weakness to the lower 
extremity from his L5 radiculopathy.  He had a normal 
neurovascular status with normal sensation.  His extensor 
halluces longus was intact.  He was able to heel and toe 
walk.  The veteran was also able to do a single legged heel 
rise on both lower extremities.  He did have pain in the left 
ankle when attempting to perform a heel rise by standing on 
his toes.  Additionally, the veteran had tenderness to 
palpation on the medial aspect of the left ankle as well as 
over the fibula of the left ankle.  Specifically, such 
tenderness was located over the posterior tibial tendons on 
the left and over the fibula.  The veteran had increased wear 
of his left shoe compared to the right, secondary to 
progressive eversion of the left foot.  He had tried to wear 
ankle supports and orthotics, but they did not provide any 
relief of his discomfort.  

Following the examination, J. T. P. concluded that the 
veteran had a permanent disability, limiting his standing and 
walking to 3-hour periods of time.  The veteran was able to 
walk on his job for 3 hours and then had to perform sit-down 
tasks.  

In a June 2002 letter, J. T. P. clarified that, while at one 
time the veteran had L5 radiculopathy, that condition had 
resolved and was not the cause of his left ankle pain.  The 
left ankle pain was secondary to the excision of an 
aneurysmal bone cyst from his proximal left fibula.  He also 
believed that the veteran had neuritis of the peroneal nerve, 
which is an L5 nerve running over the proximal fibula.  Such 
neuritis, along with the excision of the proximal one-third 
of the fibula, had caused instability to the distal portion 
of the fibula, where he experienced most of his present pain.  
He explained that, because there was no proximal attachment 
to the veteran's fibula, the distal end was essentially 
moving about like a windshield wiper, causing pain.  

The veteran was again examined by VA in August 2002.  It was 
noted that, after his 1999 left leg surgery, the veteran was 
diagnosed with L5 radiculopathy.  The veteran stated that his 
back pain had improved and that he no longer had foot 
numbness or tingling.  However, the veteran reported an 
increase of left ankle pain, on the posterior aspect above 
the area of the ankle.  His left ankle felt twisted.  He 
reported that the pain became severe if he stood or walked 
for 2 to 3 hours.  Even without such exertion, there was 
always some pain.  The veteran explained that, in general, 
his left ankle pain rated a 4 out of 10, and elevated to an 8 
with exertion.  Sometimes when walking, he would roll his 
ankle under his foot, causing pain.  He noted that his ankle 
was sometimes stiff and occasionally swollen.  He would take 
aspirin from time to time to relieve his pain.  Another 
alleviating factor was elevation of the foot.  Walking or 
climbing stairs exacerbated his symptomatology.  

The veteran's left fibula disability had a significant affect 
on his usual occupation.  Instead of walking his required 5 
hours a day as a mail carrier, he could only walk 3 hours, 
and as a consequence forfeited $300 in salary every two 
weeks.  He also could not play sports or run.  He was able to 
bicycle and could perform most household work.  

On objective examination, his left ankle looked normal.  
There was no direct tenderness, and his gait was normal.  His 
shoe wear pattern was slightly abnormal, with greater wear on 
the lateral aspect of the left shoe.  The left knee had 
normal range of motion.  Regarding the left ankle, he had 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  No varus or valgus angulation was detected.  
There was no shortening of either leg.  Neurologically, 
sensation to light touch and pinprick was intact throughout 
both lower extremities.  Deep tendon reflexes were brisk and 
normal.  Muscle mass was slightly diminished on the left 
calf, as compared to the right.  In addition, although the 
veteran could flex and extend his left ankle, he had less 
strength than in the right ankle.  The examiner explained 
that such findings exhibited relative muscle weakness in the 
left calf.  

Following the examination, the veteran was diagnosed with 
persistent and chronic left lower leg pain, aggravated by 
walking and standing.  The cause of the pain in the left 
lower extremity was not precisely clear.  However, the 
examiner stated that J. T. P.'s finding of an inflamed 
peroneal nerve had merit.  However, a nerve conduction study 
was normal.  The VA examiner posited his belief that the 
veteran's left lower extremity pain was due to a hypermobile 
fibula, causing direct soft tissue injury.  

Left lower extremity nerve conduction studies performed in 
September 2002 were normal.   

Analysis

At the outset, it is noted that the veteran's claim of 
entitlement to an increased rating for his service connected 
left fibula disability was received on June 6, 2001.  As 
such, the rating period on appeal is from June 2000, one year 
prior to the date of receipt of the reopened increased rating 
claim.  See 38 C.F.R. § 3.400(o)(2).  It is further noted 
that, earlier during the claims period, the veteran was 
bothered by disc disease at L5, which appears to have 
affected his left lower extremity.  To the extent that it is 
not possible to separate the effects of his service-connected 
left fibula disability from his nonservice-connected disc 
disease, all signs and symptoms will be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

The veteran is presently rated at 10 percent under Diagnostic 
Code 5015 for postoperative residuals of a left fibula bone 
cyst.  He contends that the severity of his condition 
warrants a higher rating.  The Board has reviewed the 
evidence of record and, for the reasons discussed below, 
finds that a rating of 20 percent, but no higher, most 
appropriately reflects the severity of his left fibula 
disability.  The reasons and bases for this determination 
will be detailed below.  

As noted above, the veteran's left fibula disability is 
currently assigned a 10 percent evaluation under the criteria 
of Diagnostic Code 5015 for benign new growths of bones, 
which is rated on limitation of motion of affected parts, as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic of the 
parts affected, here the left lower extremity.  Thus, the 
relevant Diagnostic Codes for application are 5260, for 
limitation of leg flexion, 5261, for limitation of leg 
extension, and 5271, for limitation of ankle motion. 

The Board will first consider the veteran's left knee.  Under 
Diagnostic Code 5260, a 10 percent rating is warranted where 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
for application where flexion is limited to 30 degrees.  
Finally, a 30 percent rating applies where flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

Normal range of motion for the knee is 0 to 140 degrees.  The 
evidence of record reveals that, upon VA examination in July 
2001, the veteran had a range of motion in his left knee from 
0 to 135 degrees.  When next examined by VA in August 2002, 
he was found to have a normal range of motion of the left 
knee.  Thus, the evidence does not establish flexion limited 
to 30 degrees or extension limited to 15 degrees, such as to 
warrant the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.  

The Board will now consider the veteran's left ankle.  Under 
Diagnostic Code 5271, a 10 percent disability rating is 
assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where 
there is marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).

Normal range of motion for the ankle is plantar flexion to 45 
degrees and dorsiflexion to 20 degrees.  The evidence of 
record reveals that, upon VA examination in July 2001, the 
veteran had left ankle dorsiflexion from 0 to 18 degrees and 
left ankle plantar flexion from 0 to 40 degrees.  When next 
examined by VA in August 2002, he had left ankle dorsiflexion 
from 0 to 20 degrees and left ankle plantar flexion from 0 to 
45 degrees.  Thus, as demonstrated by these findings, the 
veteran's left ankle limitation is not marked in nature.  
Indeed, the August 2002 findings denote current normal range 
of motion, while the prior findings showed, at most, very 
slight limitation of motion.  Thus, Diagnostic Code 5271 does 
not justify an increased rating.  

Next, the Board will consider whether Diagnostic Code 5262, 
for impairment of the tibia and fibula, serves as a basis for 
an increased rating in the present case.  Under that Code 
section, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight ankle or knee disability, and a 
20 percent rating is warranted for malunion of the tibia and 
fibula with moderate ankle or knee disability.  Impairment of 
the tibia and fibula represented by malunion with marked knee 
or ankle disability warrants a 30 percent disability rating.  
When impairment of the tibia and fibula results in nonunion 
with loose motion, necessitating a brace, a 40 percent rating 
is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002).

The Board has thoroughly reviewed the evidence of record and 
concludes that, despite the veteran's nearly full range of 
motion in the left lower extremity, overall his disability 
picture is more accurately depicted as "moderate" 
disability under Diagnostic Code 5262.  In so concluding, the 
Board was persuaded by numerous medical findings, as detailed 
below.  

Consideration of a higher disability evaluation under 
38 C.F.R. §§ 4.40 and 4.45 is warranted for the veteran's 
service-connected condition since the surgeries to remove the 
bone growths resulted in excision of part of the fibula, 
which could, arguably, limit motion of the affected area.  
Cf. VAOPGCPREC 9-98 (the nature of the foot injury determines 
whether consideration of §§ 4.40 and 4.45 under Diagnostic 
Code 5284 is warranted, and injuries such as fractures and 
dislocations may limit motion).  The 10 percent rating 
assigned by the RO contemplates a mild level of symptoms. 
There are findings in the medical evidence that the veteran 
experiences symptoms that result in a moderate level of 
functional loss (i.e., weakness, pain, etc.).  Based on 
considerations of functional loss and pain on motion, the 
evidence shows that the veteran's disability is productive of 
disability warranting assignment of a 20 percent evaluation, 
and no higher.  

In support of a finding of moderate left fibula disability, 
the Board relies on evidence including a private treatment 
report dated November 2000, revealing diffuse tenderness 
about the lower leg.  Another private report also dated 
November 2000 indicated swelling and tenderness over the 
lateral left ankle.  Additionally, a private treatment record 
dated May 2001 showed weakness on dorsiflexion, as well as 
weakness in the exterior hallucis longus.  At that time, the 
veteran had some difficulty walking on his heels with his 
left foot.  Moreover, upon VA examination in July 2001, pain, 
weakness and stiffness of the left lower extremity were 
noted.  The examiner further confirmed some loss of motion of 
the left knee, as well as some weakness of the left ankle, 
principally with plantar flexion.  X-rays of the left tibia 
and fibula suggested slight soft tissue swelling lateral to 
the previous surgical removals.  Furthermore, a private 
February 2002 treatment report indicated pain in the left 
ankle when the veteran attempted to perform a heel rise by 
standing on his toes.  The veteran also had tenderness to 
palpation on the medial aspect of the left ankle as well as 
over the fibula of the left ankle.  In addition, the veteran 
had increased wear of his left shoe compared to the right, 
secondary to progressive eversion of the left foot.  Such 
abnormal shoe wear was noted again at the veteran's August 
2002 VA examination.  That examination also revealed slightly 
diminished muscle mass of the left calf.  Finally, it was 
noted that the veteran's left ankle was weaker than his 
right.  
 
The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
at 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2002).  The Board's 
determination that the veteran's left fibula disability is 
most closely approximated by a 20 percent evaluation under 
Diagnostic Code 5262 for moderate disability takes into 
account the veteran's complaints of pain and limited function 
of his left lower extremity.  The grant of a 20 percent 
rating in this case also contemplates the veteran's decreased 
quality of life due to limited functionality, as noted by his 
stated inability to play sports or run, and by his diminished 
ability to perform his job functions.  Thus, the conclusion 
that a 20 percent evaluation is appropriate under Diagnostic 
Code 5262 is consistent with the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board recognizes that the veteran does not have malunion 
of the tibia and fibula, as contemplated by Diagnostic Code 
5262.  He does have hypermobility of the fibula, so there is 
at least some type of impairment of the bone as a result of 
the surgeries, even if it has healed in proper alignment.  
However, even without malunion, the evidence supports a 
determination that the service-connected disorder more nearly 
approximates the impairment that would result if he had 
malunion, since he clearly has a moderate level of 
disability.  

In determining that a 20 percent evaluation under Diagnostic 
Code 5262 is warranted, the Board notes that a rating in 
excess of that amount is not justified at this time.  In 
order to be entitled to the next-higher rating under that 
Code section, the evidence must demonstrate marked knee or 
ankle disability.  Here, no such marked disability has been 
established.  In so finding, the Board relies on a November 
2000 private treatment report showing his ankle mortise 
appeared to be intact, and anterior drawer sign and Homan's 
sign were negative.  Additionally, upon VA examination in 
July 2001, there was no significant tenderness, drainage or 
painful motion of the left lower extremity.  There was no 
malunion of the fibula.  X-rays of the left knee taken at 
that time were normal.  Furthermore, a private treatment 
report dated in February 2002 revealed that the veteran's 
extensor halluces longus was intact.  That report also 
indicated that he could heel and toe walk, and that he was 
able to do a single legged heel rise on both lower 
extremities.  Finally, upon VA examination in August 2002, 
there was no direct tenderness of the left ankle, and the 
veteran's gait was normal.  No varus or valgus angulation was 
detected.  There was no shortening of either leg.  
Neurologically, sensation to light touch and pinprick is 
intact throughout both lower extremities.  Deep tendon 
reflexes were brisk and normal.  

The Board has considered whether any alternate Diagnostic 
Codes serve as a basis for a rating in excess of 20 percent.  
As the evidence does not establish ankylosis of the knee, 
Diagnostic Code 5256 is not for application.  As there is no 
showing of recurrent subluxation or lateral instability of 
the knee, Diagnostic Code 5257 does not apply.  As the 
evidence does not reveal dislocated semilunar cartilage with 
episodes of locking pain, Diagnostic Code 5258 is 
inapplicable here.  As there is no finding of ankylosis of 
the ankle, Diagnostic Code 5270 does not apply.  Finally, as 
there is no malunion of the os calcis or astragalus, 
Diagnostic Code 5273 is not for application.  No other 
Diagnostic Codes pertain to the disability at issue.  

Additionally, in reviewing the evidence, the Board notes the 
existence of a scar on the veteran's left lower extremity.  
The Board has considered whether a separate rating for such 
scar is appropriate.  However, the evidence does not reveal 
any symptomatology associated with the scar, nor has the 
veteran raised any complaints regarding his scar.  Indeed, it 
was described in a November 2000 private treatment report as 
being well healed.  Given the absence of any symptomatology, 
a separate rating is not for application.

The Board also notes a medical opinion stating that the 
veteran has neuritis.  Such opinion was expressed by J. T. P. 
in a June 2002 letter.  Moreover, the VA examiner in August 
2002 stated that the diagnosis of neuritis had merit.  Given 
such diagnoses, then, the Board has considered the 
possibility of awarding a separate rating for that condition.  
However, the evidence does not reveal any symptomatology 
associated with the neuritis that is separate and distinct 
from the manifestations of the veteran's service-connected 
left fibula disability.  Indeed, nerve conduction studies 
taken in conjunction with the August 2002 VA examination were 
normal.  The conclusion, after nerve testing, was that the 
veteran's pain is due to a hypermobile fibula, not a nerve 
problem.  Any complaints of pain due to bone or muscle 
impairment are being compensated for with the 20 percent 
rating being awarded based on considerations of functional 
loss.  There are no sensory deficits for which the veteran 
could receive a separate rating.  As such, a separate rating 
is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

In summary, the Board has concluded that the veteran's 
service-connected left fibula disability is most 
appropriately rated as 20 percent disabling under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5262 (via Diagnostic Codes 5003, 
5015).  The benefit sought on appeal is granted to that 
extent.  The Board notes that in reaching this conclusion, 
the preponderance of the evidence is in support of the claim, 
and the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
 

ORDER

The schedular criteria having been met, a 20 percent rating, 
but no higher, for postoperative residuals of a left fibula 
aneurysmal bone cyst is granted, subject to the laws and 
regulations pertaining to payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

